t c memo united_states tax_court maureen monsour petitioner v commissioner of internal revenue respondent docket no filed date steven l sablowsky for petitioner russell f kurdys for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a request for relief under sec_6015 b and in the alternative under sec_6015 with respect to each of petitioner’s taxable 1unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure years and and a request for relief under sec_6015 with respect to petitioner’s taxable_year the issues for decision are is petitioner entitled to relief under sec_6015 with respect to each of the taxable years and we hold that petitioner is not entitled to such relief did respondent abuse respondent’s discretion in denying petitioner relief under sec_6015 with respect to each of the taxable years and we hold that respondent did not abuse respondent’s discretion findings_of_fact some of the facts have been stipulated and are so found at the time petitioner filed the petition she resided in jeanette pennsylvania petitioner received three degrees from the university of pittsburgh an undergraduate nursing degree in a graduate nursing degree in and a law degree in from until petitioner worked at monsour medical center initially as a registered nurse in the critical care unit and thereafter as the director of nursing in petitioner was admitted to practice law in pennsyl- vania and began to do so as a sole practitioner focusing on family law and the respective laws relating to personal injury claims and social_security claims for disability in petitioner was admitted to practice law in florida although she limited her law practice almost exclusively to pennsylvania on date petitioner who was approximately years old married william j monsour mr monsour who was approxi- mately years old at that time mr monsour was a successful physician specializing in internal medicine at monsour medical center as well as a successful investor who either alone or with other persons excluding petitioner had invested in various assets we shall refer to the assets in which mr monsour either alone or with others excluding petitioner had invested as mr monsour’s assets or mr monsour’s investments throughout the taxable years at issue at least certain household bills relating to the residence of petitioner and mr monsour were sent to mr monsour’s office mr monsour took any such bills to that residence where petitioner reviewed them prepared checks to pay them asked mr monsour to sign those checks and mailed those signed checks to the payees at all relevant times mr monsour also signed checks with respect to mr monsour’s investments as well as checks with respect to the joint investments of petitioner and mr monsour petitioner reviewed those signed checks and mailed them to the payees before their marriage petitioner and mr monsour entered into a prenuptial agreement prenuptial agreement which listed all of mr monsour’s assets that agreement provided that petitioner was to receive percent of mr monsour’s assets in the event that she and he were to divorce prior to a stated time not disclosed by the record and a percentage of mr monsour’s assets not disclosed by the record in excess of percent if she and he were to remain married after such stated time and were to have children petitioner and mr monsour had three children for whose care she was principally responsible during the taxable years at issue mr monsour’s assets listed in the prenuptial agreement and mr monsour’s assets that he acquired either alone or with others excluding petitioner after he married her included the following assets acquired in the years indicated in mr monsour bought a house situated on acres of land known as open heart located in the mountains in fairfield township pennsylvania open heart property in mr monsour and his three brothers robert monsour roy monsour and howard monsour collectively mr monsour’s brothers formed a partnership known as monsour gator groves monsour gator groves which invested in a 290-acre orange grove located near sarasota florida sarasota in they sold that partnership in mr monsour and mr monsour’s brothers formed a partnership known as laurel valley farms which invested in cattle situated on farmland located in pennsylvania in mr monsour purchased several condominiums with ocean views in a condominium hotel known as the three crowns hotel located in sarasota at a time not disclosed by the record after mr monsour invested in the three crowns hotel in and before date he purchased percent of the stock of a corporation known as azure tides inc which owned a hotel azure tides hotel located adjacent to the three crowns hotel at a time not disclosed by the record after mr monsour invested in azure tides inc and before date he purchased percent of the stock of a corporation which owned a shopping center known as georgetown square2 located in sarasota at a time not disclosed by the record before date mr monsour invested in the three crowns hotel back court a two- story motel located behind the three crowns hotel around mr monsour and a radiologist formed a corpora- 2the record refers to the shopping center located in sarasota as both georgetown square and georgetowne square for convenience we shall refer to that shopping center as georgetown square the record refers to the following three corporations with the words georgetown square in their names in which mr monsour or petitioner and mr monsour owned stock georgetown square ltd georgetown square assoc inc and georgetown square assoc ltd the record is not clear as to which of those corporations owned the georgetown square shopping center tion known as scanner corporation which invested in a ct scan machine at a time not disclosed by the record before date mr monsour and a mr seltzer invested in an apartment beach road apartment located pincite beach road in sarasota at a time not disclosed by the record mr seltzer became ill and two of mr monsour’s brothers robert monsour and roy monsour purchased mr seltzer’s interest in that apartment at a time not disclosed by the record before date mr monsour and mr seltzer invested in an apartment lido beach apartment located pincite lido beach in sarasota at a time not disclosed by the record mr seltzer became ill and mr monsour purchased mr seltzer’s interest in that apartment around mr monsour and mr monsour’s brothers invested in a medical supply company known as american supply at a time not disclosed by the record mr monsour invested in a mutual_fund known as mfs lifetime at a time not disclosed by the record after date petitioner and mr monsour jointly invested in eight town- houses irwin rental townhouses located in irwin pennsylvania which they intended to and did rent and unit of the azure tides hotel from around through around mr monsour traveled each month monthly trip from pennsylvania to the sarasota area in order to check on mr monsour’s investments in the sarasota area mr monsour’s florida investments which as discussed above included monsour gator groves the three crowns hotel azure tides inc georgetown square the three crowns hotel back court the beach road apartment and the lido beach apartment with respect to each such monthly trip mr monsour usually left on a wednesday evening and returned on the following monday morning at all relevant times including throughout the taxable years at issue petitioner knew about mr monsour’s monthly trips sometimes petitioner traveled with mr monsour on those trips although she was not involved in checking on mr monsour’s florida investments from the time of their marriage on date until petitioner and mr monsour did not worry about money and did not scrutinize their discretionary spending to any significant extent starting in and continuing throughout the taxable years at issue mr monsour began to experience certain federal_income_tax tax problems and certain other nontax problems discussed below with at least certain of mr monsour’s florida investments as a result petitioner and mr monsour began to scrutinize their discretionary spending much more than they had in the past at all relevant times petitioner knew that mr monsour spent a large amount of money on mr monsour’s florida investments and believed that that amount was extravagant at a time not disclosed by the record after petitioner ques- tioned mr monsour about whether mr monsour’s florida invest- ments were worthwhile to which he responded that they were except for having informed petitioner that he thought his florida investments were worthwhile mr monsour did not discuss with petitioner any of the nontax business aspects of mr monsour’s investments in mr monsour began to experience tax problems when congress enacted certain provisions into the code that in general eliminated the favorable tax treatment that the code had previ- ously permitted with respect to at least certain of mr monsour’s florida investments starting in mr monsour also began to experience certain nontax problems with at least certain of those investments including those discussed below at a time not disclosed by the record highlander properties enterprises inc highlander properties enterprises commenced an action in the circuit_court of the twelfth judicial circuit in and for sarasota county florida florida circuit_court against among others petitioner and mr monsour florida circuit_court action as a result of that action on date unit sec_1 and of the three crowns hotel were sold to highlander properties enterprises in a foreclosure sale thereafter on a date not disclosed by the record in petitioner and mr monsour signed a quitclaim_deed by which they transferred to highlander property enterprises unit sec_3 and of the three crowns hotel which had not been the subject of the florida circuit_court action at a time not disclosed by the record mr monsour and other stockholders of azure tides inc were forced to sell that corporation to a hotel chain on date petitioner and mr monsour signed a continuing guaranty with respect to georgetown square ltd which provided that they jointly and severally guaranteed the payment of any and all obligations and indebtedness of georgetown square ltd pertaining to a dollar_figure mortgage at a time not disclosed by the record the mortgage on the three crowns hotel back court was foreclosed starting around pursuant to the prenuptial agreement petitioner asked mr monsour to make her the joint owner of at least certain of mr monsour’s assets and mr monsour agreed to do so as discussed below pursuant to petitioner’s request mr monsour made certain transfers of mr monsour’s assets to peti- tioner mr monsour’s transfers in mr monsour transferred to petitioner one-half of 3the record establishes that mr monsour made certain other transfers to petitioner but does not establish which of mr monsour’s assets were included in those transfers the record does not establish whether mr monsour made any additional transfers of mr monsour’s assets to petitioner his interest in the residence of petitioner and mr monsour in mr monsour transferred to petitioner one-half of his interest in the open heart property in mr monsour transferred to petitioner one-half of his interest in acres of land which at all relevant times he and one of his brothers howard monsour owned and which was located behind monsour medical center a hospital that mr monsour had owned and operated at all relevant times since in mr monsour transferred to petitioner one-half of his interest in laurel valley farms at a time not disclosed by the record petitioner and mr monsour jointly filed form_1040 u s individual_income_tax_return form_1040 for each of their taxable years and on date respondent issued to petitioner and mr monsour a notice_of_deficiency notice with respect to their taxable years and notice for the taxable years and in that notice respondent determined the following deficiencies in and additions to the tax of petitioner and mr monsour year deficiency dollar_figure big_number additions to tax sec_6653 sec_6653 sec_6653 -- dollar_figure dollar_figure -- -- sec_6661 dollar_figure big_number of the interest due on the deficiency attached to the notice for the taxable years and was inter alia form 886-a explanation of items form 886-a which provided in pertinent part as follows interest_income - monsour family investments it is determined that you understated your taxable interest_income received from monsour family invest- ments by dollar_figure and dollar_figure for the years ending date and date respectively therefore your taxable_income is increased dollar_figure for and dollar_figure for loss - crowns hotel expenses_incurred in connection with crowns hotel were not for an activity entered into for profit therefore the dollar_figure shown on your return for and the dollar_figure shown on your return for as deductions are not allowable under sec_183 of the internal_revenue_code and your taxable_income is increased accordingly taxes - schedule a interest_expense - schedule a the taxes and interest_expense deducted on sched- ule c for crowns hotel are allowable as itemized_deductions on schedule a your taxable_income for is therefore decreased by dollar_figure for taxes and dollar_figure for interest your taxable_income for is decreased by dollar_figure for taxes and by dollar_figure for interest previously agreed adjustments you signed an agreement on date consent- ing to the following adjustments dollar_figure big_number dollar_figure big_number big_number big_number crowns motel interest dividend income sched c deductions - medical consultant sched c deductions - medical technician partnership income losses big_number big_number big_number sched c depreciation - azure tides hotel capital_gains losses big_number big_number big_number -big_number itemized_deductions dollar_figure dollar_figure big_number 1form 886-a erroneously showed the total of the adjustments for to which petitioner and mr monsour had previously agreed as dollar_figure on date petitioner and mr monsour filed a petition petition for the taxable years and in the court with respect to the notice for the taxable years and we shall refer to the case that petitioner and mr monsour commenced when they filed the petition for the taxable years and as the case for the taxable years and in that petition petitioner and mr monsour alleged inter alia that respondent erred in failing to determine that petitioner is entitled to relief under sec_6013 william f winschel mr winschel represented petitioner and mr monsour in the case for the taxable years and edward j laubach jr mr laubach represented respondent in that case on date pursuant to the agreement of the parties the court entered a decision in the case for the taxable years and stipulated decision in the case for the taxable years and that decision provided in perti- nent part as follows pursuant to agreement of the parties in this case it is ordered and decided that there are deficiencies in income_tax due from the petitioners for the taxable years and in the amounts of dollar_figure and dollar_figure respectively that there is an addition to the tax due from the petitioners under the provisions of sec_6661 for the taxable years and in the amounts of dollar_figure and dollar_figure respectively and that there are no additions to the tax due from the petitioners under the provisions of sec_6653 sec_6653 and sec_6653 for the taxable years and joseph n iezzi mr iezzi a certified_public_accountant prepared form_1040 that petitioner and mr monsour signed and jointly filed for each of their taxable years joint_return original joint_return joint_return joint_return and joint_return 4petitioner and mr monsour filed a joint tax_return joint_return for each of their taxable years and on the dates indicated mr iezzi also prepared two form sec_1040x amended u s individual_income_tax_return that petitioner and mr monsour signed and jointly filed for their taxable_year first amended joint_return and second amended joint_return respectively the joint returns for the taxable years at issue showed the following joint_return joint_return original joint_return joint_return joint_return joint_return date filed date date date date date joint_return original joint_return joint_return joint_return dollar_figure dollar_figure dollar_figure dollar_figure joint_return dollar_figure big_number big_number big_number big_number big_number big_number -- -- big_number big_number big_number big_number -- -- -- -- -- -- -- big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number salaries tips wages etc taxable interest_income dividend income business income or loss from schedule c capital_gain distributions taxable ira_distributions taxable pensions and annuities rents royalties partnerships estates trusts etc from schedule e other income total income total_tax total payments of tax amount of tax due -- -- big_number big_number big_number big_number -- big_number -- big_number big_number big_number -- big_number big_number 1when petitioner and mr monsour filed their original joint_return they did not pay the amount of tax shown due in that return 2when petitioner and mr monsour filed their joint_return they paid the dollar_figure of tax shown due in that return 3when petitioner and mr monsour filed their joint_return they paid the dollar_figure of tax shown due in that return schedule c profit or loss from business schedule c included as part of each of the joint returns for the taxable years at issue showed the following net_profit_or_loss with respect to the following businesses schedule c relating to three crowns hotel azure tides hotel three crowns hotel back court joint_return original joint_return joint_return joint_return joint_return dollar_figure dollar_figure dollar_figure -- -- big_number big_number big_number big_number big_number big_number dollar_figure -- dollar_figure -- -- linden drive big_number petitioner’s law practice -- -- -- -- -- big_number big_number big_number schedules c relating to the three crowns hotel included as part of the joint_return and as part of the original joint_return identified petitioner and mr monsour as propri- etors schedule c relating to that hotel included as part of the joint_return identified mr monsour as the proprietor schedule c relating to the azure tides hotel included as part of each of the joint returns for the taxable years at issue identified mr monsour as the proprietor schedules c relating to the three crowns hotel back court included as part of the joint_return and as part of the original joint_return identified petitioner and mr monsour as proprietors schedule c relating to that motel included as part of the joint_return identified mr monsour as the proprietor schedule c relating to linden drive included as part of the joint_return identified petitioner as the proprietor and showed medical technician as the principal business or profes- sion the net profit shown in that schedule c resulted from petitioner’s having performed certain bookkeeping tasks for scanner corporation in for which she was compensated a few hundred dollars per month schedule e supplemental income and loss schedule e included as part of each of the joint returns for the taxable years at issue showed inter alia the following income or losses with respect to the following rentals schedule e relating to lido beach apartment irwin rental townhouses beach road apartment island house in sarasota joint_return dollar_figure original joint_return dollar_figure joint_return joint_return joint_return dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -- -- -- -- -- big_number big_number big_number schedule e included as part of each of the joint returns for the taxable years at issue showed inter alia the following income or loss with respect to the following partnerships_and_s_corporations joint_return original joint_return dollar_figure -- joint_return -- joint_return -- joint_return -- big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -- -- -- -- -- -- -- big_number big_number big_number big_number -- -- -- -- schedule e relating to monsour gator groves laurel valley farms azure tides inc georgetown square ltd georgetown square assoc inc georgetown square assoc ltd scanner corporation 1the joint_return did not show any amount because as discussed below petitioner and mr monsour did not receive schedule_k-1 shareholder’s share of income credits deductions etc schedule_k-1 relating to azure tides inc until after they filed the original joint_return 2of the dollar_figure total loss reported dollar_figure was reported as a passive loss and dollar_figure was reported as a nonpassive loss petitioner did not examine in detail the joint_return the original joint_return the joint_return the joint_return and the joint_return before she signed each such return nonetheless in signing each of those returns she was aware inter alia that such returns claimed substantial losses in schedules c ranging from dollar_figure to dollar_figure and in schedules e ranging from dollar_figure to dollar_figure that such claimed losses reduced income reported in such returns and that there were a no tax shown due in the joint_return or the joint_return b tax shown due of dollar_figure in the original joint_return c tax shown due of dollar_figure in the 5as discussed above when petitioner and mr monsour filed their original joint_return they did not pay the amount of tax shown due in that return joint_return and d tax shown due of dollar_figure in the joint_return in signing each of the joint returns for the taxable years at issue petitioner did not raise any questions with mr monsour or mr iezzi regarding any of those returns before petitioner signed each of the joint returns for the tax- able years at issue she read the jurat clause that appeared above the signature lines in each such return in their first amended joint_return petitioner and mr monsour showed total income as originally reported of dollar_figure taxable_income as originally reported of dollar_figure tax as origi- nally reported of dollar_figure credits as adjusted of dollar_figure and total_tax liability as adjusted of dollar_figure in that amended_return petitioner and mr monsour showed a net decrease in total income of dollar_figure correct total income of dollar_figure correct taxable_income of dollar_figure correct_tax of dollar_figure correct total_tax liability of dollar_figure and tax due of dollar_figure part ii explanation of changes to income deductions and credits part 6petitioner and mr monsour reported in the original joint_return a credit of dollar_figure 7in the original joint_return petitioner and mr monsour showed tax due of dollar_figure although there were net decreases shown in the first amended_return in the respec- tive amounts of total income and taxable_income reported in the original joint_return that amended_return showed an in- crease in the tax due shown in that original return because petitioner and mr monsour claimed a credit of dollar_figure in the original joint_return and a credit of dollar_figure in the first amended joint_return ii of form 1040x of the first amended joint_return pro- vided in pertinent part as follows line 8a - interest_income from k1 1120s - k1 from azure tides inc was not received until af- ter petitioner and mr monsour filed their original joint_return sch e - part ii - nonpassive loss from k1 1120s - k1 from azure tides inc was not received until copy of k1 attached schedule_k-1 shareholder’s share of income credits deductions etc relating to azure tides inc included as part of the first amended joint_return azure tides inc schedule_k-1 identified mr monsour as the shareholder and showed an ordinary_loss from trade_or_business activities of dollar_figure and portfolio_interest income of dollar_figure in their second amended joint_return petitioner and mr monsour showed total adjusted_gross_income as adjusted of dollar_figure taxable_income as adjusted of dollar_figure tax as adjusted of dollar_figure credits as adjusted of dollar_figure and total_tax liabil- ity as adjusted of dollar_figure in that amended_return petitioner and mr monsour showed a net increase in adjustments to income of dollar_figure correct total adjusted_gross_income of dollar_figure correct taxable_income of dollar_figure correct_tax of dollar_figure correct cred- its of dollar_figure correct total_tax liability of dollar_figure and tax due of dollar_figure part ii of form 1040x of the second amended joint 8the azure tides inc schedule_k-1 is the only sched- ule k-1 that is part of the record in the instant case return provided in pertinent part as follows line adjustments to income expenses in the amount of dollar_figure are claimed in connection with legal fees and custodian fees paid for the purpose of protecting and preserving existing busi- ness assets business income professional reputation and professional employment at a time not disclosed by the record before date respondent initiated an examination of the respective joint returns for the taxable years at issue examination of the tax- able years at issue on date petitioner and mr monsour executed form_2848 power_of_attorney and declaration of representative in which they appointed mr winschel as their attorney-in-fact with respect to that examination at a time not disclosed by the record after the examination of the taxable years at issue began respondent’s appeals_office appeals_office began consideration of those years mr winschel continued to represent petitioner and mr monsour at the appeals_office at a time not disclosed by the record before date respondent issued to petitioner and mr monsour a notice with respect to the taxable years at issue notice for the tax- able years at issue in that notice respondent made determina- tions for one or more of the taxable years and 9the notice for the taxable years at issue is not part of the record in the instant case the record does not establish whether respondent made determinations in that notice relating to any matters other than those discussed herein of erroneous deductions with respect to laurel valley farms the three crowns hotel azure tides inc georgetown square and the three crowns hotel back courtdollar_figure in the notice for the tax- able years at issue respondent also made determinations for one or more of the taxable years and of omitted income with respect to georgetown square omitted interest_income with respect to monsour medical center and omitted income relating to unexplained deposits into a the joint bank accounts of petitioner and mr monsour b a separate bank account of petitioner petitioner’s separate bank account and c a bank account that petitioner maintained with respect to her law practice petitioner’s law practice bank account dollar_figure in that notice respondent also made determinations for one or more 10the record does not establish the respective amounts of respondent’s determinations of erroneous deductions with respect to laurel valley farms the three crowns hotel azure tides inc georgetown square and the three crowns hotel back court nor does the record establish to which of the taxable years and those determinations pertain 11the record does not establish the respective amounts of respondent’s determinations of omitted income with respect to georgetown square monsour medical center the joint bank ac- counts of petitioner and mr monsour petitioner’s separate bank account and petitioner’s law practice bank account although as discussed below the record shows that respondent made a determi- nation of omitted income relating to petitioner’s law practice bank account in an amount between dollar_figure and dollar_figure nor does the record establish to which of the taxable years and those determinations pertain although as dis- cussed below the record shows that respondent made a determina- tion of omitted income relating to petitioner’s law practice bank account for two of the three taxable years and of the taxable years and with respect to american supply and mfs lifetimedollar_figure on date petitioner and mr monsour filed a petition petition for the taxable years at issue in the court with respect to the notice for the taxable years at issue we shall refer to the case that petitioner and mr monsour commenced when they filed the petition for the taxable years at issue as the case for the taxable years at issue in that petition petitioner and mr monsour did not make a claim that petitioner is entitled to relief under sec_6013 with respect to any of the taxable years at issue at no time while the case for the taxable years at issue was pending in the court including during the period july to date the date on which pursu- ant to the agreement of the parties the court entered a decision for the taxable years at issue discussed below did petitioner make a claim that she is entitled to relief from joint and sev- eral liability with respect to any of those taxable years mr winschel represented petitioner and mr monsour in the case for the taxable years at issue mr laubach represented respondent in that case at a time not disclosed by the record before date 12the record does not establish the nature and the respec- tive amounts of respondent’s determinations with respect to american supply and mfs lifetime nor does the record establish to which of the taxable years and those determinations pertain mr laubach issued a subpoena to monsour medical center in order to determine whether there was any omitted interest_income with respect to that entity on date hugh e teitelbaum mr teitelbaum legal counsel for monsour medical center responded to that subpoena and sent a copy of his response to petitioner mr monsour met with mr winschel several times to discuss the issues in the case for the taxable years at issuedollar_figure two of those meetings were dinner meetings dinner meetings that took place at the residence of petitioner and mr monsour petitioner was present at those dinner meetings petitioner knew that for two of the three taxable years and respondent made a determination of omitted income relating to petitioner’s law practice bank account in an amount between dollar_figure and dollar_figure we shall refer collectively to those two determinations as determinations relating to peti- tioner’s law practice bank account at petitioner’s request mr winschel conceded the determinations relating to petitioner’s law practice bank account mr laubach met with mr winschel several times to discuss settling the case for the taxable years at issue mr laubach spent a lot of time in an attempt to reach a settlement of that 13the record does not disclose how many times mr monsour met in person with mr winschel to discuss the case for the taxable years at issue or how many times if any they discussed that case over the telephone and or in written correspondence or electronic mail case that was because the issues were factually intensive and required mr laubach to ask mr winschel to provide him with certain documents that mr winschel claimed supported the posi- tions of petitioner and mr monsour with respect to the case for the taxable years at issue based upon certain documentation that mr winschel provided to mr laubach respondent conceded respondent’s determination of omitted income with respect to georgetown square for one or more of the taxable years and not disclosed by the recorddollar_figure on date pursuant to the agreement of the par- ties the court entered a decision in the case for the taxable years at issue stipulated decision in the case for the taxable years at issue that decision provided as follows pursuant to agreement of the parties in this case it is ordered and decided that there are deficiencies in income_tax due from the petitioners for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively that the following statement shows the petition- ers’ income_tax_liability for the taxable_year 14the record does not establish whether respondent conceded in full and or compromised in part any of the other determina- tions in the notice for the taxable years at issue tax_liability tax assessed paid not paid dollar_figure dollar_figure dollar_figure big_number deficiency to be assessed none that there are additions to the tax due from the petitioners under the provisions of sec_6651 for the taxable years and in the a- mounts of dollar_figure dollar_figure and dollar_figure respectively that there are penalties due from the petitioners under the provisions of sec_6662 for the tax- able years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively that there are no additions to the tax due from the petitioners under the provisions of sec_6651 for the taxable years and that there is no penalty due from the petitioners under the provisions of sec_6662 for the year at a time not disclosed by the record petitioner and mr monsour jointly filed form_1040 for their taxable_year joint_return at the time of the trial in this case in septem- ber petitioner and mr monsour had an unpaid liability of dollar_figure with respect to their joint_return on date petitioner filed with respondent form_8857 request for innocent spouse relief and separation of liability and equitable relief with respect to each of the taxable years and petitioner’s form petitioner attached the following statement to peti- tioner’s form attachment the understatement in tax for the periods in ques- tion were due to investments and business activities of my husband about all of which i had no information or knowledge during these periods i had employment and educa- tional pursuits totally unrelated to my husband’s in- vestment and business activities all of the under- statements in question were the results of an audit of our tax_return on date in response to petitioner’s form_8857 respondent issued to petitioner a notice_of_determination in that notice respondent denied petitioner’s request for relief under sec_6015 the liability for each of the taxable years and is from the assessment that respondent made for each such year based upon the stipulated decision in the case for the taxable years at issue the liability for the taxable_year is from the unpaid tax shown due in the original joint_return plus interest thereon as provided by law which respon- dent assessed plus an additional_assessment of dollar_figure to which petitioner and mr monsour agreed after the examination of the taxable years at issue began and before respondent issued the notice for the taxable years at issue opinion burden_of_proof the parties agree that petitioner bears the burden of prov- ing that she is entitled to relief under sec_6015 and f the parties have a disagreement over who bears the burden of showing whether sec_6015 precludes petitioner from the relief that she claims under sec_6015 according to peti- tioner respondent bears the burden_of_proof under sec_6015dollar_figure except where sec_6015 provides otherwise see sec_6015 c c d c petitioner bears the burden_of_proof under that section see rule a see also 118_tc_106 affd 353_f3d_1181 10th cir sec_6015 does not provide that re- spondent bears the burden_of_proof under sec_6015 we conclude that petitioner bears the burden_of_proof under that section 15petitioner argues in the alternative that respondent should be precluded from relying on sec_6015 because respondent did not raise that provision in respondent’s plead- ings we reject petitioner’s alternative argument regarding sec_6015 although respondent did not raise that section in respondent’s pleadings respondent argued in the pretrial memo- randum that respondent submitted to the court that sec_6015 precluded petitioner from relief under sec_6015 and petitioner argued in the pretrial memorandum that petitioner submitted to the court that sec_6015 did not preclude petitioner from relief under sec_6015 moreover at trial the parties adduced evidence relating to petitioner’s participation in the case for the taxable years at issue on the record before us we find that the parties tried the issue under sec_6015 by consent and that that issue is treated in all respects as having been raised in respondent’s pleadings see rule b see also pierce v commissioner tcmemo_2003_188 record in the instant case in support of her position in the instant case petitioner relies principally on her own testimony and the testimony of mr monsour we did not find the testimony of petitioner and mr monsour to be credible in certain material respects we shall not rely on any such testimony to support petitioner’s position in the instant case the testimony of petitioner and mr monsour on which we are willing to rely and the documentary evidence16 that petitioner introduced into the record create a record that presents signifi- cant proof problems for petitioner for example the record does not establish the taxable_year or years ie and or to which each of the determinations about which we are aware18 pertains and the portion if any of the 16petitioner did not proffer into evidence certain documen- tary evidence eg the notice for the taxable years at issue that is material to petitioner’s position in the instant case 17the parties stipulated that the liability for the taxable_year is from the unpaid tax shown due in the original joint_return plus interest thereon as provided by law which respondent assessed plus an additional_assessment of dollar_figure to which petitioner and mr monsour agreed after the examination of the taxable years at issue began and before respondent issued the notice for the taxable years at issue 18although the record shows that respondent made certain determinations in the notice for the taxable years at issue with respect to the taxable years and the record does not establish whether those were the only determina- tions that respondent made in that notice see supra note except for a determination of omitted income with respect to continued deficiency or understatement19 for each of those years that is attributable to each such determinationdollar_figure although we believe that mr winschel21 would have been able to fill in most if not all of the significant gaps in the record relating to the foregoing and certain other matters mate- rial to petitioner’s position in this case petitioner did not call him to testify on her behalf we presume that petitioner did not call mr winschel as a witness because his testimony would not have been favorable to petitioner’s position see 6_tc_1158 affd 162_f2d_513 10th cir continued georgetown square for one or more of those years not disclosed by the record that respondent conceded the record also does not establish whether respondent conceded in full and or compromised in part in the case for the taxable years at issue any of the determinations in that notice see supra note 19petitioner claims relief under sec_6015 and in the alternative under sec_6015 for each of the taxable years and she also claims relief under sec_6015 for the taxable_year sec_6015 uses inter alia the term understatement and sec_6015 uses inter alia the term deficiency for purposes of this case the meaning of those terms is the same see sec_6211 sec_6015 for convenience we shall use the term understatement 20see supra notes through 21mr winschel represented petitioner and mr monsour with respect to inter alia respondent’s examination of the taxable years at issue the appeals_office consideration of those years respondent’s issuance of the notice for those years and the case that petitioner and mr monsour commenced in the court for those years sec_6015 sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return g credits and refunds -- res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual par- ticipated meaningfully in such prior proceeding the principal dispute between the parties under sec_6015 is whether petitioner participated meaningfully in the case for the taxable years at issuedollar_figure in support of petitioner’s position that she did not participate meaningfully in that case she argues 22in addition to disputing whether petitioner participated meaningfully in the case for the taxable years at issue peti- tioner argues that by its very language sec_6015 is inapplicable to actions under sec_6015 being only appli- cable to ‘elections under subsections b and c ’ see sec_6015 we reject petitioner’s argument the court has held that sec_6015 applies to claims for relief under sec_6015 and c as well as sec_6015 121_tc_43 23throughout petitioner’s briefs petitioner relies on inter alia final regulations issued under sec_6015 that are applicable for elections under sec_6015 and c or requests continued petitioner and her husband were represented by attorney william winschel in the case for the taxable years at issue petitioner’s husband was involved in all meetings with the attorney while petitioner was not involved at all petitioner’s husband did not discuss the case with her and ultimately had the case settled by attorney winschel only two minor items affected petitioner directly in that case namely two years of alleg- edly omitted attorney income neither of which could have resulted in any additional tax_liability accordingly petitioner’s participation could not be meaningful in the case for the taxable years at issue respondent counters petitioner argues that she was not personally involved in the prior proceeding petitioner told mr winschel to concede an issue she also received information involved in the settlement dr monsour testified that petitioner dr monsour and attorney winschel were present at several dinner meetings at the monsour home the purpose of the meetings was to discuss the tax_court case furthermore petitioner chose not to call mr winschel as a witness mr winschel could have testified as to petitioner’s participation in the prior proceeding from the failure to call mr winschel to testify it can only be inferred that mr winschel’s testimony if given would have been unfavorable to petitioner although mr winschel could have shed light on the extent of petitioner’s participation in the case for the taxable years at issue as discussed above petitioner chose not to call him to continued for relief under sec_6015 that are filed on or after date sec_1_6015-9 income_tax regs those final regulations are not applicable in the instant case that is because peti- tioner filed petitioner’s form_8857 on date testify on her behalf from which we have concluded that his testimony would not have been favorable to her position see wichita terminal elevator co v commissioner supra instead petitioner relies on mr monsour’s testimony to support her contentions that mr monsour and not petitioner was involved in all of the meetings with mr winschel with respect to the case for the taxable years at issue and that mr monsour did not discuss that case with her we did not find credible and we shall not rely on mr monsour’s testimony regarding who was involved in the meetings with mr winschel with respect to the case for the taxable years at issue and whether mr monsour discussed that case with petitioner petitioner did not claim in the petition24 for the taxable years at issue that she was entitled to relief under sec_6013 e with respect to any of the taxable years at issuedollar_figure nor 24petitioner and mr monsour filed the petition for the taxable years at issue on date 25in congress repealed sec_6013 and replaced it with sec_6015 internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_734 sec_6015 applies to any liability for tax remaining unpaid as of date rra sec_3201 112_stat_740 26petitioner does not and could not reasonably claim that she was unaware of provisions in the code granting relief in certain circumstances from joint_and_several_liability in the petition for the taxable years and petitioner and mr monsour alleged inter alia that respondent erred in failing to conclude that petitioner is entitled to relief under sec continued did petitioner make a claim at any other time while the case for the taxable years at issue was pending in the court including during the period july to date that she was entitled to relief from joint_and_several_liability with respect to any of those years petitioner and mr monsour agreed with respondent that she was jointly and severally liable for defi- ciencies in additions to and penalties on tax that totaled dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable years and respectively and that the court should enter a decision to that effectdollar_figure under such circum- stances it strains credulity that petitioner an attorney would have agreed to the stipulated decision that the court entered in the case for the taxable years at issue without having meaning- fully participated in discussions about that case with mr continued e the stipulated decision in the case for the taxable years and did not grant petitioner relief under that section moreover petitioner and mr monsour were represented by mr winschel in the case for the taxable years at issue and there is no suggestion in the record that there was any misunder- standing on the part of petitioner mr winschel or mr laubach respondent’s counsel in that case which precluded petitioner from raising a claim for relief from joint_and_several_liability 27on date the court entered the stipulated decision in the case for the taxable years at issue 28the stipulated decision in the case for the taxable years at issue showed that there was no addition_to_tax due from petitioner and mr monsour for the taxable_year that decision also showed dollar_figure in unpaid tax due from petitioner and mr monsour for the taxable_year winschel and or mr monsour or otherwise having meaningfully participated in that casedollar_figure petitioner relies on mr laubach’s testimony the joint_return the joint_return and the joint_return to support her contention that only two years of allegedly omitted attorney income directly affected petitioner in the case for the taxable years at issue viz respondent’s determinations in the notice that there was income relating to petitioner’s law practice bank account that petitioner and mr monsour did not report in their joint returns for two of the three taxable years and dollar_figure our resolution of the question whether petitioner participated meaningfully in the case for the taxable years at issue within the meaning of sec_6015 does not depend on how many determinations in the notice for those years affected petitioner directly dollar_figure petitioner filed jointly with 29it is noteworthy that mr teitelbaum legal counsel for monsour medical center sent to petitioner and not to mr monsour and not even to mr monsour and petitioner a copy of his response to the subpoena that respondent served on monsour medical center in the case for the taxable years at issue with respect to a determination of omitted interest_income that respondent made in the notice for the taxable years at issue for one or more of the taxable years and with respect to that entity 30the record does not establish and petitioner does not even allege for which two of the three taxable years and respondent made the determination of unreported income relating to petitioner’s law practice bank account 31in any event we find that neither mr laubach’s testimony continued mr monsour a return for each of the taxable years at issue and was jointly and severally liable for the tax shown due in each of those returns and for any deficiency in addition to and penalty on the tax for each of those years to which petitioner and mr monsour and respondent agreed and which the court sustained in the stipulated decision in the case for the taxable years at issuedollar_figure based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of estab- lishing that she did not participate meaningfully in the case for the taxable years at issue and that the stipulated decision in that case which did not grant petitioner relief from joint_and_several_liability is not conclusive in the instant case see sec_6015 on that record we hold that sec_6015 precludes petitioner from the relief that she claims under sec_6015 and f see 121_tc_43 continued nor the joint returns for the taxable years and support petitioner’s contention that the determinations relating to petitioner’s law practice bank account were the only determi- nations in the notice for the taxable years at issue that af- fected petitioner directly we have found that respondent made determinations in that notice of omitted income relating to the joint bank accounts of petitioner and mr monsour and relating to petitioner’s separate bank account at a minimum such determi- nations also affected petitioner directly 32see supra note for the sake of completeness we shall address whether assuming arguendo that we had not held that sec_6015 precludes petitioner from the relief that she claims under sec_6015 and f petitioner would be entitled to such relief sec_6015 introduction petitioner claims that she is entitled to relief under sec_6015 for each of the taxable years and dollar_figure sec_6015 provides sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an under- statement of tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and 33in the alternative petitioner claims relief under sec_6015 for each of the taxable years and she also claims relief under that section for the taxable_year circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the bene- fits of this subsection not later than the date which i sec_2 years after the date the sec- retary has begun collection activities with respect to the individual making the election sec_6015 is similar to sec_6013 we may look at cases interpreting sec_6013 for guidance when analyzing parallel provisions of sec_6015 see jonson v commissioner t c pincite the failure by a spouse requesting relief requesting spouse under sec_6015 to satisfy any of the requirements of that section prevents such spouse for qualify- ing for such relief 119_tc_306 affd 101_fedappx_34 6th cir the parties agree that petitioner satisfies sec_6015 and e petitioner contends and respondent disputes that she satisfies sec_6015 c and d sec_6015 in order to satisfy sec_6015 petitioner must establish that there is an understatement_of_tax for each of the taxable years and that is attributable to erroneous items of mr monsour it is petitioner’s position that the testimony of mr monsour and mr laubach delineated the issues before the court that led to the understatements sic for each year all of those issues except the minor issue involving peti- tioner’s law office income adjustment involved only petitioner’s husband clearly all of the understate- ments could only be attributable to the husband’s activ- ities namely his investments or omissions from income since only he was involved in those activities respondent counters that a portion of the deficiencies for two years were from unreported income from petitioner’s law practice and not solely from dr monsour also for three years of deficiencies it is more_likely_than_not that unreported income reflected in deposits to joint accounts of peti- tioner and dr monsour and single accounts in the name of petitioner are part of the deficiencies moreover there is no evidence as to the amount of an understatement_of_tax now due for a partic- ular year as to a specific erroneous item of her hus- band the determinations about which we are aware34 that respondent made in the notice for the taxable years at issue relate to the joint bank accounts of petitioner and mr monsour petitioner’s separate bank account petitioner’s law practice bank account monsour medical center laurel valley farms the three crowns hotel azure tides inc georgetown square the three crown sec_34see supra notes through and and accompanying text 35we have found that respondent conceded respondent’s deter- mination of omitted income with respect to georgetown square for one or more of the taxable years and not disclosed by the record in the notice for the taxable years at issue respondent also made a determination of an erroneous deduction with respect to georgetown square for one or more of the taxable years and not disclosed by the record hereinafter our references to the determination with respect to georgetown square shall be to a determination of an erroneous deduction for one or more of those years hotel back court american supply and mfs lifetime as discussed above the record does not establish inter alia the taxable_year or years ie and or to which each of the determinations about which we are aware pertains and the portion if any of the understatement for each of those years that is attributable to each such determination on the record before us we are unable to find whether or not each of respondent’s determinations about which we are aware relates to an erroneous item under sec_6015 that gave rise to a portion or all of an understatement for one or more of the taxable years and assuming arguendo that each of respondent’s determinations about which we are aware had related to such an erroneous item we turn first to petitioner’s contention that the only such erroneous items that involved her were with respect to petitioner’s law practice bank account we have found that in addition to the determinations relating to petitioner’s law practice bank account the determinations relating to the joint bank accounts of peti- tioner and mr monsour and petitioner’s separate bank account affected petitioner directlydollar_figure on the record before us we find that petitioner has failed to establish that the determinations with respect to petitioner’s law practice bank account the joint bank accounts of petitioner and mr monsour and petitioner’ sec_36see supra note separate bank account related to erroneous items of mr monsour under sec_6015 we turn now to petitioner’s contention that each of the determinations relating to monsour medical center laurel valley farms the three crowns hotel azure tides inc georgetown square the three crowns hotel back court american supply and mfs lifetime did not involve her assuming arguendo that those determinations had related to erroneous items of mr monsour that gave rise to a portion or all of an understatement for one or more of the taxable years and assumed erroneous items of mr monsour on the record before us we find that petitioner has failed to establish the taxable_year or years ie and or to which such assumed erroneous items of mr monsour pertain and the portion of the understatement for each of those years that is attributable to such assumed erroneous items we have found that petitioner has failed to establish that the determinations relating to peti- tioner’s law practice bank account the joint bank accounts of petitioner and mr monsour and petitioner’s separate bank account related to erroneous items of mr monsour under sec_6015 consequently those determinations may have related to erroneous items of petitioner that gave rise to a portion or all of an understatement for one or more of the taxable years and based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establish- ing that there is an understatement_of_tax for any of the taxable years and that is attributable to erroneous items of mr monsour on that record we further find that petitioner has failed to satisfy sec_6015 for any of those yearsdollar_figure conclusion based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establish- ing that she is entitled to relief under sec_6015 for any of the taxable years and sec_6015 petitioner claims in the alternative that she is entitled to relief under sec_6015 for each of the taxable years and she also claims that she is entitled to relief under that section for the taxable_year we review respondent’s denial of relief under sec_6015 for abuse_of_discretion 114_tc_276 sec_6015 provides 37assuming arguendo that we had found that petitioner satis- fied sec_6015 on the record before us we find for the reasons set forth below in our consideration of petitioner’s position with respect to sec_6015 that petitioner has failed to establish that she satisfies sec_6015 and d for any of the taxable years and sec_6015 relief from joint_and_several_liability on joint_return f equitable relief -under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the indi- vidual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such lia- bility we have found that petitioner is not entitled to relief under sec_6015 for any of the taxable years and the parties agree that petitioner is not entitled to relief under sec_6015 for the unpaid liability relating to the taxable_year the parties also agree that petitioner is not entitled to relief under sec_6015 for any of the taxable years at issue we conclude that sec_6015 is satisfied with respect to each of those years as directed by sec_6015 respondent has prescribed procedures in revproc_2000_15 2000_1_cb_447 revenue_procedure that are to be used in determining whether it 38we note that revproc_2003_61 2003_32_irb_296 reve- nue procedure superseded revproc_2000_15 revproc_2003_61 is effective for requests for relief under sec_6015 which were filed on or after date and for requests for such relief which were pending on and for which continued would be inequitable to find the requesting spouse liable for part or all of the liability in questiondollar_figure section dollar_figure of revproc_2000_15 sets forth the following seven conditions threshold conditions which must be satisfied before the irs will consider a request for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or sec_6015 the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse the liability remains unpaid no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning continued no preliminary determination_letter had been issued as of that date id sec revproc_2003_61 is not applicable in the instant case that is because petitioner filed petitioner’s form_8857 on date and petitioner’s form_8857 was not pending on date 39the factors that we consider in determining whether it would be inequitable for purposes of sec_6015 are the same as the factors that we consider in determining whether it would be inequitable for purposes of sec_6015 119_tc_306 affd 101_fedappx_34 6th cir given such term by sec_6015 and the requesting spouse did not file the return with fraudulent intent if a requesting spouse satisfies all of the applicable_threshold conditions section dollar_figure of revproc_2000_15 provides that that spouse is entitled to relief under sec_6015 for part or all of the liability in question if taking into account all of the facts and circumstances the irs deter- mines that it would be inequitable to hold the requesting spouse liable for such liability on brief petitioner addresses only the threshold condition set forth in sec_4 of revproc_2000_15 according to petitioner the only condition arguably not satisfied is item six in regard to the property transfers made to petitioner by her husband as the parties testified however those transfers were made pursuant to a prenuptial agreement the transfers in question would not be made with disqualified assets as that term is defined in sec_6015 since the property transfers would have occurred more than one year before the deficiencies were proposed see sec_6015 the only threshold conditions that respondent argues peti- tioner does not satisfy are those set forth in sec_4 through of revproc_2000_15 according to respon- dent as to condition sec_5 and there is no evi- dence that mr monsour’s transfers when made were not part of a scheme to defraud creditors or that the transfers when made did not have as their princi- pal purpose the avoidance of the payment of tax many of the transfers probably took place within the prohib- ited period of sec_6015 threshold condition of section dollar_figure requires petitioner to show that she did not file the return with fraudulent intent petitioner testified that the ap- proximately dollar_figure of omitted income for each of two years from her law practice was conceded by her in the settlement of the prior tax_court case because in her view the dollar_figure of unreported income was a small a- mount this statement coupled with the unreported income is some evidence of fraud on her part with respect to the threshold condition set forth in sec_4 of revproc_2000_15 ie no assets were trans- ferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses we have found that pursuant to the prenuptial agreement starting around petitioner asked mr monsour to make her the joint owner of at least certain of mr monsour’s asset sec_40 and that mr monsour agreed and did so on the record before us we find that mr monsour did not transfer any assets to petitioner as part of a fraudulent scheme by such spouses on that record we further find that for each of the taxable years at issue petitioner satisfies the threshold condi- tion set forth in sec_4 of revproc_2000_15 with respect to the threshold condition set forth in sec_4 of revproc_2000_15 ie there were no disqual- ified assets transferred to the requesting spouse by the 40see supra note nonrequesting spouse the term disqualified_asset is defined in sec_6015 b as follows sec_6015 relief from joint_and_several_liability on joint_return c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together -- liability increased by reason of transfers of property to avoid tax -- b disqualified_asset for purposes of this paragraph-- i in general --the term disquali- fied asset means any property or right to property transferred to an individual making the election under this subsection with respect to a joint_return by the other individual filing such joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax ii presumption -- i in general --for purposes of clause i except as provided in subclause ii any transfer which is made after the date which i sec_1 year before the date on which the first letter of proposed deficiency which allows the taxpayer an oppor- tunity for administrative review in the internal_revenue_service office 41threshold condition of sec dollar_figure of revproc_2000_15 provides that for purposes of that revenue_procedure the term disqualified_asset has the meaning given to such term by sec_6015 of appeals is sent shall be presumed to have as its principal purpose the avoidance of tax or payment of tax ii exceptions --subclause i shall not apply to any transfer which an individual estab- lishes did not have as its principal purpose the avoidance of tax or pay- ment of tax petitioner has failed to establish the date on which the irs sent to her the first letter of proposed deficiency which allowed her an opportunity for administrative review in respondent’s appeals_office however we have found that pursuant to the prenuptial agreement starting around petitioner asked mr monsour to make her the joint owner of at least certain of mr monsour’s asset sec_42 and that mr monsour agreed and did so on the record before us we find that the principal purpose of mr monsour’s transfers to petitioner was not the avoidance of tax or payment of tax see sec_6015 on that record we further find that petitioner has established that the presumption in sec_6015 is not applicable in this case on the record before us we find that mr monsour did not transfer any disqualified assets to petitioner on that record we further find that for each of the taxable years at issue petitioner satisfies the threshold condition set forth in sec_4 of revproc_2000_15 42see supra note with respect to the threshold condition set forth in sec_4 of revproc_2000_15 ie the requesting spouse did not file the joint_return for each of the taxable years at issue with fraudulent intent the mere failure to report income is not sufficient to establish fraud 92_tc_661 on the record before us we find that petitioner did not file any of the joint returns for any of the taxable years at issue with fraudulent intent on that record we further find that for each of the taxable years at issue peti- tioner satisfies the threshold condition set forth in sec_4 of revproc_2000_15 where as here the requesting spouse satisfies the threshold conditions set forth in section dollar_figure of revproc_2000_15 section dollar_figure of that revenue_procedure sets forth the circum- stances in any case where a liability reported in a joint_return is unpaid under which the irs ordinarily will grant relief to that spouse under sec_6015 the only taxable_year for which there is a liability reported in a joint_return which is unpaid is dollar_figure petitioner does not rely on section dollar_figure of revproc_2000_15 in support of her claim for relief from that unpaid liability instead she relies on section dollar_figure of 43the liabilities for the remaining taxable years at issue ie and arose from respondent’s assessments based upon the stipulated decision in the case for the taxable years at issue that revenue_procedure on which she also relies in support of her claim for relief with respect to each of the taxable years and section dollar_figure of revproc_2000_15 provides a partial list of positive and negative factors which respondent is to take into account in considering whether respondent will grant an individual full or partial equitable relief under sec_6015 as revproc_2000_15 makes clear no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive revproc_2000_15 sec_4 2000_1_cb_447 we turn now to the application of section dollar_figure of revproc_2000_15 to this case sec_4 of revproc_2000_15 sets forth the following positive factors which weigh in favor of granting relief under sec_6015 a marital status the requesting spouse is separated or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the nonrequesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attribut- able to the nonrequesting spouse we shall hereinafter refer to the positive factors set forth in sec_4 a b c d e and f of revenue proce- dure as the marital status positive factor the economic hardship positive factor the abuse positive factor the knowledge or reason to know positive factor the legal_obligation positive factor and the attribution positive factor respectively with respect to the marital status positive factor set forth in sec_4 a of revproc_2000_15 petitioner does not dispute that that factor is not present in this case with respect to the economic hardship positive factor set forth in sec_4 b of revproc_2000_15 peti- tioner contends that that positive factor is present in this case that is because according to petitioner she will not be able to pay bills as due if relief should not be granted in determining whether a requesting spouse will suffer economic hardship sec_4 c of revproc_2000_15 to which sec_4 b of that revenue_procedure refers requires reliance on rules similar to those provided in sec_301_6343-1 proced admin regs sec_301_6343-1 proced admin regs generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs provides in pertinent part ii information from taxpayer in determining a reasonable amount for basic living_expenses the director will consider any information provided by the taxpayer including-- a the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else b the amount reasonably necessary for food clothing housing including utilities home-owner insurance home-owner dues and the like medical_expenses including health insurance transportation current tax_payments including federal state and local alimony child_support or other court-ordered payments and expenses necessary to the taxpayer’s production_of_income such as dues for a trade_union or professional organization or child care payments which allow the taxpayer to be gainfully_employed c the cost of living in the geographic area in which the taxpayer resides d the amount of property_exempt_from_levy which is available to pay the taxpayer’s expenses e any extraordinary circumstances such as special education expenses a medical catastrophe or natural disaster and f any other factor that the taxpayer claims bears on economic hardship and brings to the attention of the director sec_301_6343-1 proced admin regs petitioner presented no evidence as to the nature or the amounts of the bills that she claims she will be unable to pay if she is not granted relief in this case on the record before us we find that petitioner has failed to carry her burden of estab- lishing that the expenses claimed by petitioner ie expenses for bills qualify as basic living_expenses within the meaning of sec_301_6343-1 proced admin regs assuming arguendo that the bills claimed by petitioner qualify as basic living_expenses under that section on the instant record we find that petitioner has failed to carry her burden of establishing that the amounts of her claimed bills are reasonable assuming arguendo that the amount of the bills claimed by petitioner qualify as a reasonable amount for basic living_expenses we have found that mr monsour and not petitioner signed the checks to pay at least certain of the bills relating to the residence of petitioner and mr monsourdollar_figure on the record before us we find that petitioner has failed to carry her burden of establishing that she will suffer an economic hardship if the court were to deny her relief under sec_6015 on that record we further 44mr monsour also signed checks with respect to mr monsour’s investments as well as checks with respect to the joint investments of petitioner and mr monsour find that petitioner has failed to carry her burden of establish- ing that the economic hardship positive factor set forth in sec_4 b of revproc_2000_15 is present in this case with respect to the abuse positive factor set forth in sec_4 c of revproc_2000_15 petitioner does not dispute that that positive factor is not present in this case with respect to the knowledge or reason to know positive factor set forth in sec_4 d of revproc_2000_15 petitioner makes no argument that that positive factor is present with respect to the taxable_year on the record before us we find that petitioner has failed to carry her burden of establishing that she did not know and had no reason to know that the liability reported in the original joint_return would not be paid as for each of the taxable years and petitioner argues that the knowledge or reason to know positive factor is present with respect to each such year the parties do not dispute that the types of facts and circumstances that the court should consider in determining whether a requesting spouse has established that the knowledge or reason to know positive factor is present are the same types of facts and circumstances that the court has considered in determining whether a requesting spouse has satisfied sec_6015 indeed in holding that a requesting spouse did not satisfy sec_6015 the court has relied on inter alia its findings that such spouse did not satisfy sec_6015 see eg butler v commis- sioner t c pincite dollar_figure the determinations about which we are aware46 that respondent made in the notice for the taxable years at issue relate to the joint bank accounts of petitioner and mr monsour petitioner’s separate bank account petitioner’s law practice bank account monsour medical center laurel valley farms the three crowns hotel azure tides inc georgetown square the three crowns hotel back court american supply and mfs lifetime as discussed above the record does not establish inter alia the taxable_year or years ie and or to which each of the determinations about which we are aware pertains and the portion if any of the understatement for each of those years that is attributable to each such determinationdollar_figure on the 45see also bartak v commissioner tcmemo_2004_83 doyel v commissioner tcmemo_2004_35 46see supra notes through and 47nor does the record establish the nature of the determina- tions ie omitted income or erroneous deductions that respon- dent made in the notice for the taxable years at issue for one or more of the taxable years and with respect to american supply and mfs lifetime mfs lifetime in which mr monsour invested was a mutual_fund it thus appears that any determination by respondent relating to mfs lifetime might have been a determination of omitted income however petitioner has failed to establish and the record does not provide a basis for continued record before us we are unable to find whether or not each of respondent’s determinations about which we are aware gave rise to a portion or all of an understatement for one or more of the taxable years and assuming arguendo that each of respondent’s determinations about which we are aware had given rise to a portion or all of an understatement for one or more of the taxable years and we turn first to the determinations of omitted income relating to the joint bank accounts of petitioner and mr monsour petitioner’s separate bank account petitioner’s law practice bank account and monsour medical center petitioner concedes that she was aware of the omitted income with respect to her law practice bank account however she argues that she did not know and had no reason to know of the other items of omitted income on the record before us we reject that argument as for the determinations of omitted income relating to the joint bank accounts of petitioner and mr monsour and petitioner’s separate bank account petitioner does not dispute that the record estab- lishes petitioner’s name was on each of those accounts respondent made determinations of omitted income with respect to each such account and no other facts relevant to such omitted income on the record before us we find that petitioner continued us to find that any determination by respondent relating to mfs lifetime was a determination of omitted income has failed to establish that she did not know and had no reason to know of the transactions relating to the joint bank accounts of petitioner and mr monsour petitioner’s separate bank account and petitioner’s law practice bank account that we assume arguendo gave rise to a portion or all of an understatement for one or more of the taxable years and as for any determination by respondent of omitted income with respect to monsour medical center petitioner does not dispute that the record establishes respondent made a determination of omitted income in one or more of the taxable years and with respect to monsour medical center mr teitelbaum legal counsel for monsour medical center sent to petitioner a copy of his response to the subpoena that respondent served on monsour medical center in the case for the taxable years at issue in order to determine whether there was any omitted income with respect to that entity and no other facts rele- vant to such omitted income on the record before us we find that petitioner has failed to establish that she did not know and had no reason to know of any transaction relating to monsour medical center that we assume arguendo gave rise to a portion or all of an understatement for one or more of the taxable years and we turn now to the determinations of erroneous deductions relating to laurel valley farms the three crowns hotel azure tides inc georgetown square and the three crowns hotel back court that we assume arguendo gave rise to a portion or all of an understatement for one or more of the taxable years and we note initially that petitioner contends inconsistently that she did not know and had no reason to know about mr monsour’s investments and that she knew about mr monsour’s investments we reject petitioner’s claim that she did not know and had no reason to know about mr monsour’s investments petitioner does not contend and the record does not establish that mr monsour was evasive and deceitful with her concerning mr monsour’s investments or the joint investments of petitioner and mr monsour before their marriage on date petitioner and mr monsour entered into a prenuptial agree- ment which listed all of mr monsour’s assets at all relevant times petitioner reviewed and mailed the checks that mr monsour signed with respect to mr monsour’s investments as well as checks with respect to the joint investments of petitioner and mr monsour moreover at all relevant times including throughout the taxable years at issue petitioner knew about mr monsour’s monthly trips to check on his florida investments and sometimes she traveled with him on those trips at a time not disclosed by the record after petitioner questioned mr monsour about whether mr monsour’s florida investments were worthwhile to which he responded that they were in addition in signing each of the joint returns for and petitioner who received three degrees including a law degree from the university of pittsburgh was aware inter alia that such returns claimed substantial losses in schedules c ranging from dollar_figure to dollar_figure and in schedules e ranging from dollar_figure to dollar_figure that such claimed losses reduced income reported in such returns and that there were a no tax shown due in the joint_return or the joint_return b tax shown due of dollar_figure in the joint_return and c tax shown due of dollar_figure in the joint_return moreover in signing each of the joint returns for the taxable years and peti- tioner did not raise any questions with mr monsour or mr iezzi the preparer of those returns regarding any of themdollar_figure 48most of the losses claimed in schedules c and in schedules e of the joint_return the joint_return the joint_return and the joint_return were with respect to laurel valley farms the three crowns hotel azure tides inc georgetown square and the three crowns hotel back court 49petitioner knew of the risk of an irs challenge with respect to at least the three crowns hotel and the three crowns hotel back court that is because in the notice for the taxable years and respondent made determinations to disallow deductions of dollar_figure and dollar_figure for and respectively with respect to the three crowns hotel and before respondent issued that notice petitioner and mr monsour agreed to respondent’s proposed determinations to in- crease their income by dollar_figure and dollar_figure for and respectively with respect to the three crowns hotel back court in addition we presume that petitioner knew of the risk of an irs challenge with respect to certain losses that petitioner and mr monsour claimed in their joint returns for and with respect to certain partnerships_and_s_corporations that is continued on the record before us we find that petitioner has failed to establish that she did not know and had no reason to know of the transactions relating to laurel valley farms the three crowns hotel azure tides inc georgetown square and the three crowns hotel back court that we assume arguendo gave rise to a portion or all of an understatement for one or more of the taxable years and see jonson v commissioner t c pincite 94_tc_126 affd 992_f2d_1132 11th cir on that record we further find that petitioner has failed to establish that a reasonably prudent taxpayer in her position at the time she signed each of the joint returns for the taxable years and could not have been expected to know that each of those returns contained an understatement_of_tax or that further investigation was warranted see 992_f2d_1256 2d cir affg tcmemo_1992_228 887_f2d_959 9th cir revg an oral opinion of this court 117_tc_279 dollar_figure continued because before respondent issued the notice for the taxable years and petitioner and mr monsour agreed to respondent’s proposed determinations to disallow such losses 50there is no published authority of the u s court_of_appeals for the third circuit the court_of_appeals to which an appeal in this case would normally lie setting forth that continued on the record before us we find that petitioner has failed to carry her burden of establishing that the knowledge or reason to know positive factor set forth in sec_4 d of revproc_2000_15 is present in this case with respect to the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 peti- tioner and mr monsour were married at all relevant times on the record before us we find that the legal_obligation factor is a neutral factor in this case with respect to the attribution positive factor set forth in sec_4 f of revproc_2000_15 petitioner contends that that positive factor is present in this case in order for that factor to be present petitioner must establish that the liability for each of the taxable years at issue for which she seeks relief is solely attributable to mr monsour we have found that petitioner has failed to carry her burden of establishing under sec_6015 that there is an under- continued court’s view as to whether the approach with respect to knowledge or reason to know of erroneous deductions in 94_tc_126 affd 992_f2d_1132 11th cir or in 887_f2d_959 9th cir revg an oral opinion of this court is the correct approach in the instant case petitioner has failed to establish that the knowledge or reason to know positive factor is present in this case under either the approach in bokum or the approach in price with respect to each of the erroneous deduc- tions in question that we assume arguendo gave rise to a portion or all of an understatement for one or more of the taxable years and statement of tax for any of the taxable years and that is attributable to erroneous items of mr monsour on the record before us we find for the reasons set forth in our consideration of petitioner’s position with respect to sec_6015 that petitioner has failed to carry her burden of establishing that the liability for each of the taxable years and for which she seeks relief is solely attributable to mr monsour as for the taxable_year on the record before us we find for similar reasons that petitioner has failed to carry her burden of establishing that the liability for that year for which she seeks relief is solely attributable to mr monsour on the record before us we find that petitioner has failed to carry her burden of establishing that the attribution positive factor set forth in sec_4 f of revproc_2000_ is present in this case turning to the negative factors weighing against granting relief under sec_6015 set forth in sec_4 of revproc_2000_15 those factors are a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid and in very limited situa- tions where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the defi- ciency see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability we shall hereinafter refer to the negative factors set forth in sec_4 a b c d e and f of revenue proce- dure as the attribution negative factor the knowledge or reason to know negative factor the significant benefit negative factor the economic hardship negative factor the noncompliance negative factor and the legal_obligation negative factor respec- tively the parties do not dispute that the knowledge or reason to know negative factor the economic hardship negative factor and the legal_obligation negative factor set forth in sec_4 b d and f respectively of revproc_2000_15 are the opposites of the knowledge or reason to know positive factor the economic hardship positive factor and the legal_obligation positive factor set forth in sec_4 d b and e respectively of that revenue_procedure nor do the parties dispute that the attribution negative factor set forth in sec_4 a of revproc_2000_15 is essentially the opposite of the attribution positive factor set forth in sec_4 f of that revenue proceduredollar_figure we have found that petitioner has failed to carry her burden of establishing that the economic hardship positive factor and the knowledge or reason to know positive factor set forth in sec_4 b and d respectively of revproc_2000_15 are present in this case on the record before us we find that petitioner has failed to carry her burden of establish- ing that the economic hardship negative factor and the knowledge or reason to know negative factor set forth in sec_4 d and b respectively of that revenue_procedure are not present in this case with respect to the attribution negative factor set forth in sec_4 a of revproc_2000_15 we have found that petitioner has failed to carry her burden of establishing 51we do not believe that those two factors are exactly opposite because the attribution negative factor does not contain the word solely that appears in the attribution positive factor that the attribution positive factor set forth in sec_4 f of that revenue_procedure is present in this case on the record before us we find for the reasons set forth in our consideration of the attribution positive factor that petitioner has failed to carry her burden of establishing that no item giving rise to a portion or all of the understatement for each of the taxable years and and that no portion of the unpaid liability for are attributable to herself on the record before us we find that petitioner has failed to carry her burden of establishing that the attribution negative factor set forth in sec_4 a of revenue proce- dure is not present in this case with respect to the significant benefit negative factor set forth in sec_4 c of revproc_2000_15 peti- tioner makes no argument that that negative factor is not present with respect to the taxable_year on the record before us we find that petitioner has failed to carry her burden of estab- lishing that she did not significantly benefit beyond normal support from the unpaid liability with respect to the taxable_year as for each of the taxable years and petitioner argues that while it may be arguable that the petitioner benefited by the reduced taxes and or omitted income those argu- ments appear to be without merit based on peti- tioner’s own testimony which stated that her lifestyle remained unchanged or got worse during the years at issue respondent argues that the erroneous deductions giving rise to the deficiencies and the unpaid liability provided both of the monsours with significantly more disposable income than they otherwise would have had normal support is not a significant benefit 93_tc_355 normal support is measured by the circumstances of the parties id in order to determine whether the requesting spouse significantly benefited from the items giving rise to the deficiency we consider whether the requesting spouse and the nonrequesting spouse were able to make expenditures in the taxable years in question that they otherwise would not have been able to make see alt v commissioner t c pincite jonson v commissioner t c pincite we have found that from the time of their marriage on date until petitioner and mr monsour did not worry about money and did not scrutinize their discretionary spending to any significant extent in mr monsour began to experience tax problems when congress enacted certain provisions into the code that in general eliminated the favorable tax treatment that the code had previously permitted with respect to at least certain of mr monsour’s florida investments as a result of inter alia those tax problems petitioner and mr monsour began to scrutinize their discretionary spending much more than they had in the past nonetheless on the record before us we find that petitioner has failed to establish the amount that she and mr monsour expended annually for their normal support before during and after the taxable years at issue on that record we further find that petitioner has failed to carry her burden of persuading us that she did not significantly benefit beyond normal support from the items giving rise to the deficiency with respect to each of the taxable years and on the record before us we find that petitioner has failed to carry her burden of establishing that the significant benefit negative factor set forth in sec_4 c of revenue proce- dure is not present in this case with respect to the noncompliance negative factor set forth in sec_4 e of revproc_2000_15 petitioner contends that she has followed all of the tax laws in the years since we have found that at the time of the trial in this case in date petitioner and mr monsour had an unpaid liability of dollar_figure with respect to their joint_return on the record before us we find that petitioner has failed to carry her burden of establishing that the noncompliance negative factor set forth in sec_4 e of revproc_2000_15 is not present in this case with respect to the legal_obligation negative factor set forth in sec_4 f of revproc_2000_15 we have found that the legal_obligation positive factor set forth in sec_4 e of revproc_2000_15 is a neutral factor in this case on the record before us we find that the legal_obligation negative factor set forth in sec_4 f of that revenue_procedure is a neutral factor in this case on the record before us we find that petitioner has failed to carry her burden of establishing any other factors with respect to the taxable years at issue that are not set forth in revproc_2000_15 and that weigh in favor of granting her relief under sec_6015 based upon our examination of the entire record before us we find that petitioner has failed to carry her burden of establish- ing that respondent abused respondent’s discretion in denying her relief under sec_6015 with respect to any of the taxable years at issue we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
